Citation Nr: 0303998	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a chip 
fracture of the left lateral condyle with degenerative 
osteoarthritis of the non-dominant arm, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which continued a 10 percent disabling 
rating for residuals of a chip fracture of the left lateral 
condyle with degenerative osteoarthritis of the non-dominant 
arm.

In a statement received May 2001, the veteran indicated that 
he desired a Travel Board hearing with respect to the issue 
currently on appeal.  The veteran subsequently withdrew his 
request in a statement received June 2001 and instead, 
requested a RO hearing.  In the veteran's substantive appeal 
received November 2001, the veteran further indicated that he 
did not want a hearing before a member of the Board.  As 
such, the request is deemed withdrawn. See 38 C.F.R. § 
20.704(e).    Finally, in a communication dated January 2002, 
the veteran indicated that he no longer wanted a local 
hearing.  Thus, this request is also deemed withdrawn. See 
38 C.F.R. § 20.700.   A letter, dated February 20, 2003, was 
received at the Board from the veteran's attorney on February 
27, 2003.  This letter addresses the veteran's claim for an 
increased rating for post-traumatic stress disorder.  This 
matter is not on appeal and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. There veteran's residuals of a chip fracture of the left 
lateral condyle with degenerative osteoarthritis of the non-
dominant arm is not currently productive of: limitation of 
pronation; ankylosis of the elbow; limitation of flexion of 
the forearm to 90 degrees; limitation of extension of the 
forearm to 75 degrees; joint fracture with marked cubitus 
varus or cubitus valgus deformity or with un-united fracture 
of the head of the radius; impairment of the ulna; or 
impairment of the radius.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for left lateral condyle with degenerative 
osteoarthritis of the non-dominant arm have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 3.321, Part 4, including §  4.71a, Diagnostic Codes 
5010, 5213 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the March 2001 rating decision, the July 2001 statement of 
the case (SOC), and in supplemental statements of the case 
(SSOC) dated November 2001 and January 2002, the RO denied 
the claim on the substantive merits, based on the standard of 
review articulated in this decision.  Therefore, the RO has 
adjudicated the veteran's claim under the correct standard.

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in the July 2001 
SOC and November 2001 SSOC, the veteran was informed of the 
new regulations pertaining to the enactment of the VCAA, to 
include the new duty to assist and notification provisions.  
In addition, the veteran was provided the necessary rating 
criteria to substantiate his increased rating claim.  
Finally, in the November 2001 SSOC, the RO readjudicated the 
veteran's claim in accordance with the VCAA.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  Private 
medical records have also been obtained.  The veteran was 
afforded a VA examination in connection with his increased 
rating claim. To date the veteran has not submitted any 
additional evidence in support of his claim.  Evidence 
received in July 2002 was duplicative of evidence already of 
record. 

Further, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  The veteran has not identified, and 
the Board is not aware of, any additional outstanding 
evidence.  In sum, the facts relevant to the veteran's claim 
have been properly developed, and there is no further action 
to be undertaken to comply with the provisions of the VCAA 
and the implementing regulations. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.  Accordingly, the 
Board will address the merits of the veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Analysis

The veteran essentially contends that his service-connected 
residuals of a chip fracture of the left lateral condyle with 
degenerative osteoarthritis of the non-dominant arm have 
increased in severity.  He has indicated that his symptoms 
include constant pain and limited range of motion. 

The pertinent history is as follows.  In an August 1972 
rating decision, the veteran was granted service connection 
for a scar of the left arm with a chip fracture, lateral 
condyle, no residuals.  He was assigned a noncompensable 
evaluation from May 1972 under the diagnostic criteria for 
rating scars.  The noncompensable evaluation was continued in 
a December 1989 rating decision.  However, the RO found that 
the veteran had residuals of a chip fracture, left lateral 
condyle with a well-healed scar.  The veteran was then rated 
in accordance with both the diagnostic criteria for scars and 
those under 5213 for impairment of supination and pronation. 
In a December 1990 rating decision, the veteran's residuals 
of a chip fracture, left lateral condyle with well healed 
scars was increased to 10 percent disabling effective August 
1989.  

The veteran filed for an increased evaluation in August 2000.  
In a March 2001 rating decision, the RO continued the 10 
percent evaluation.  The veteran disagreed with the 10 
percent rating and initiated the instant appeal.  It should 
also be noted that the RO changed the diagnostic code under 
which the veteran was rated to the criteria for traumatic 
arthritis and impairment of supination and pronation.

The veteran's residuals of a chip fracture of the left 
lateral condyle with degenerative osteoarthritis of the non-
dominant arm is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5213, as 10 percent disabling. 
Diagnostic Code 5010 indicates that arthritis due to trauma 
must be rated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
See 38 C.F.R. § 4.71a.  

When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, to warrant a 20 percent 
rating, there must be x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitation exacerbations. Id.  Under 
diagnostic code 5213, a 10 percent rating is assigned for 
limitation of supination to 30 degrees or less.

At the outset, the Board notes that the objective clinical 
evidence of record does not show x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitation exacerbations to 
warrant a 20 percent rating under diagnostic code 5010, and 
thus, the Board has looked to the applicable criteria for the 
elbow and forearm in order to assign a higher rating.  
Considering the evidence of record, and in light of the 
applicable laws and regulations, the veteran's residuals of a 
chip fracture of the left lateral condyle with degenerative 
osteoarthritis of the non-dominant arm more closely 
approximates the criteria for the currently assigned 10 
percent under diagnostic code 5213, and there is no basis for 
a higher rating. See 38 C.F.R. §§ 4.3, 4.7. 

In this regard, while private medical records from Dr. R.C.B. 
dated October 2000 indicate that the veteran had a 50 percent 
loss of strength and range of motion, upon VA examination in 
February 2001 the veteran had flexion to 140 degrees.  
According to Plate I, full flexion of the elbow is from 0 
degrees to 145 degrees. See 38 C.F.R. § 4.71.  In addition, 
upon VA examination in February 2001, the veteran had 
pronation and supination to 70 degrees.  Extension was minus 
45 degrees. There was no swelling of the elbow joint or 
complaints of pain or limited range of motion in neighboring 
joints.  While the veteran had some decreased grip strength, 
the examiner opined that the veteran had full range of motion 
in the left elbow.   

Private medical records from Dr. F.D.W. dated July 2001 
revealed that the veteran had a normal neurovascular status.  
He lacked full extension only by 10 degrees and had flexion 
to 130 degrees.  Dr. F.D.W. indicated that while extension 
caused pain, flexion did not.  The veteran had full pronation 
and supination.  There was no direct pinpoint tenderness over 
the left elbow.  Treatment records from Dr. A.H.C. dated in 
August 2001, reveal that the veteran had range of motion from 
11 degrees to 125 degrees and good muscle strength.  Dr. 
A.H.C. classified the veteran's pain as mild posterior elbow 
pain with full extension. 

In light of the veteran's credible complaints of pain 
experienced in his left elbow, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Although the record contains evidence of some 
mild functional loss of range of motion due to pain and some 
decrease in grip strength, more significant are the findings 
as described above, i.e. there is no current evidence of 
swelling, incoordination, or compensable limitation of motion 
as indicated below.  In addition, while the Board notes that 
Dr. R.C.B. indicated that the veteran had a 50 percent loss 
of strength in October 2000, the most recent evidence of 
record, dated August 2001, found good muscle strength.

In the instant case, while a 10 percent rating is warranted, 
there is no evidence of limitation of pronation, motion lost 
beyond the middle of the arc, minor, or motion lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation to warrant a 20 percent rating under 
diagnostic code 5213. See 38 C.F.R. § 4.71a.  Nor are there 
any other potentially applicable rating criteria that would 
allow for a higher rating.  In that regard, the record is 
devoid of any evidence of: ankylosis of the elbow (Diagnostic 
Code 5205); limitation of flexion of the forearm to 90 
degrees (Diagnostic Code 5206); limitation of extension of 
the forearm to 75 degrees (Diagnostic Code 5207); joint 
fracture with marked cubitus varus or cubitus valgus 
deformity or with un-united fracture of the head of the 
radius (Diagnostic Code 5209); impairment of the ulna 
(Diagnostic code 5211); or impairment of the radius 
(Diagnostic Code 5212). Id.   Thus, the veteran's claim for 
an increased rating for residuals of a chip fracture of the 
left lateral condyle with degenerative osteoarthritis of the 
non-dominant arm must be denied.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
disability, and their effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of evaluations other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand these matters to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
residuals of a chip fracture of the left lateral condyle with 
degenerative osteoarthritis of the non-dominant arm, is 
denied.


	                        
__________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

